            Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


DONNA GABERT,                          )
         Plaintiff,                    )
                                       )
v.                                     )                         C.A. No.:
                                       )
DOLLAR TREE STORES, INC.,              )
          Defendant.                   )

                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, defendant Dollar Tree Stores, Inc.

(“Defendant”) hereby gives notice of the removal of this action that is currently pending in the

Superior Court of New Hampshire in Hillsborough County, Northern District, captioned Donna

Gabert v. Dollar Tree Stores, Inc., Civil Action No.: 216-2020-CV-00869, to the United States

District Court for the District of New Hampshire. As grounds for removal, Defendant states as

follows:

     1. Defendant removes this case on the basis of diversity jurisdiction, on the grounds that

        there is complete diversity of citizenship among the parties to this litigation and the

        amount in controversy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. §

        1332(a)(1) (“[t]he district courts shall have original jurisdiction of all civil actions where

        the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

        costs, and is between citizens of different states.”).

                                           BACKGROUND

     2. On or about December 10, 2020, Plaintiff Donna Gabert (“Plaintiff”) filed a complaint in

        the New Hampshire Superior Court for Hillsborough County, Northern District, naming

        Dollar Tree Stores, Inc. as defendant. See Pl.’s Compl.




                                                   1
       Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 2 of 7




3. Plaintiff alleges that she sustained “acute and permanent bodily injury, requiring her to

   incur medical expenses, to lose wages, and to endure great pain and suffering, now and in

   the future” as a result of an alleged fall on January 28, 2018. See id. at ¶¶ 5,12.

4. Plaintiff did not otherwise describe the nature of her alleged injuries or itemize her

   alleged special damages. See id.

5. On or about February 17, 2021, Plaintiff served her Rule 22 Automatic Disclosures, in

   which Plaintiff claimed more than $56,000 in medical special damages and produced

   medical records in support of her alleged injuries. (Aff. Matthew J. Lynch (“Lynch

   Affidavit”) ⁋ 2.)

6. Plaintiff’s medical records show that Plaintiff suffered a left wrist fracture that required

   surgery and the insertion of hardware into her wrist, an operation that Plaintiff had on

   January 31, 2018. (Lynch Affidavit ⁋ 3.)

7. After this operation, Plaintiff participated in physical therapy and was discharged in June

   2018. (Lynch Affidavit ⁋ 4.)

8. Plaintiff returned to her physical therapist in August 2018, complaining of stiffness,

   “heavy” sensations, paresthesias in the morning, pain with motion and the inability to

   perform tasks such as opening jars. (Lynch Affidavit ⁋ 5.)

9. On December 5, 2018—more than 10 months after her alleged fall—Plaintiff reported

   that she was in “near constant” pain that was not helped by heat or ice, and Plaintiff

   complained of associated numbness and tingling. (Lynch Affidavit ⁋ 6.)

10. In January 2019, Plaintiff reported that she was unable to use her left wrist with all

   activities as a result of her pain. (Lynch Affidavit ⁋ 7.)




                                              2
       Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 3 of 7




11. In March 2019, Plaintiff was diagnosed with “concomitant carpal tunnel” that was

   purportedly “related to” her wrist fracture. (Lynch Affidavit ⁋ 8.)

12. On May 16, 2019, Plaintiff had another operation to release her alleged carpal tunnel

   syndrome and to remove the plate inserted during her earlier, January 31, 2018 surgery.

   (Lynch Affidavit ⁋ 9.)

13. As recently as January 2020—approximately two years after her alleged fall—Plaintiff

   complained of continued pain in her wrist. (Lynch Affidavit ⁋ 10.)

14. Upon information and belief, Plaintiff alleges permanent injuries and/or limitations to her

   wrist/hand as a result of her alleged fall. (Lynch Affidavit ⁋ 11.)

                            TIMELINESS OF REMOVAL

15. Defendant was served with the Complaint on or about December 23, 2020, and the

   Complaint did not identify the nature of Plaintiff’s alleged injuries or damages. See Pl.’s

   Compl. On or about February 17, 2021, Dollar Tree received Plaintiff’s Rule 22

   Automatic Disclosures, in which Plaintiff first (1) itemized her alleged special damages

   and (2) described the nature and extent of her alleged injuries and limitations from her

   fracture, her allegedly related carpal tunnel syndrome and the two surgeries she had to

   insert and remove hardware and to release her alleged carpal tunnel syndrome. (Lynch

   Affidavit ⁋⁋ 2-11.)

16. This Notice of Removal is timely because it is filed within 30 days from the date that

   Defendant first received an amended pleading, motion, order or other paper from which

   Dollar Tree could ascertain that the case is or has become removable. See 28 U.S.C. §

   1446(b)(2); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,




                                             3
       Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 4 of 7




   348 (1999); Univ. Truck & Equip Co., Inc. v. Southworth-Milton, Inc., 765 F.3d 103, 107

   (1st Cir. 2014).

                            DIVERSITY OF CITIZENSHIP

17. Complete diversity of citizenship exists in this matter because Defendant is a citizen of a

   different state than Plaintiff. See 28 U.S.C. § 1332(a).

18. Plaintiff alleges that she is an individual residing in the State of New Hampshire.

   Plaintiff is therefore a citizen of New Hampshire for diversity purposes.

19. At the time of the filing of the Complaint, defendant Dollar Tree Stores, Inc. was, and

   currently is, a corporation formed under the laws of Virginia with its principal place of

   business at 500 Volvo Parkway, Chesapeake, Va. Defendant Dollar Tree Stores, Inc. is

   therefore not a citizen of New Hampshire for diversity purposes.

20. There is complete diversity between Plaintiff and Defendant in this action because

   Plaintiff is a citizen of the State of New Hampshire and Defendant is not a citizen of the

   State of New Hampshire. See 28 U.S.C. § 1332(a)(1).

                            AMOUNT IN CONTROVERSY

21. Plaintiff’s alleged injuries create a reasonable expectation that the amount in controversy

   will exceed the minimum of $75,000 required for diversity jurisdiction, pursuant to 28

   U.S.C. § 1332.

22. Plaintiff alleges that her injuries include a fractured left wrist and concomitant carpal

   tunnel syndrome that required at least two operations, the first in January 2018 and then

   more than one year later in May 2019. Plaintiff’s itemized medical expenses total at least

   $56,180.93, and Plaintiff would be entitled to recover pain and suffering for the injuries

   she alleges are permanent and caused pain, which Plaintiff at times described as “near




                                              4
       Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 5 of 7




   constant,” for more than two years after her alleged incident, according to Plaintiff’s

   medical records.

23. Juries in New Hampshire have awarded well over $75,000 in cases involving a fractured

   wrist that required surgery. See Lynch Affidavit ⁋ 12, Exhibit A (collected cases):

   Chandler v. Kelley, 1995 Jury Verdicts LEXIS 83938 (N.H. Sup. Ct. 1995) (jury awarded

   $85,000 – over $145,000 in 2021 dollars – in case involving left thumb ligament

   requiring surgery and lumbar vertebra fracture); Pollard v. Happy Days, et al., 1989 Jury

   Verdicts LEXIS 45823 (N.H. Sup. Ct. 1989) (jury awarded $97,200 – over $260,000 in

   2021 dollars – in a case involving fractured wrist and hip).

24. Moreover, Plaintiff herself contends that her damages are in excess of $75,000. During a

   conversation on March 2, 2021, Plaintiff’s counsel stated that Plaintiff would not

   stipulate that her alleged damages are $75,000 or less. (Lynch Affidavit ⁋ 13, Ex. B); see

   Hogan v. Wal-Mart Stores East, L.P., No. 13-603S, 2014 WL 66658 at *6 (D.R.I. Jan. 8,

   2014) (plaintiff’s refusal to stipulate to damages of $75,000 or less prior to removal is

   “some evidence tipping the scale in favor of federal jurisdiction.”); Jones v. Home Depot

   USA, Inc., C.A. No. 12-12202, 2013 WL 1282356 at *1 (D. Mass. March 29, 2013).

25. Therefore, Plaintiff’s alleged injuries create a reasonable expectation that the amount in

   controversy will exceed the jurisdictional minimum of $75,000.

   ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

26. Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Defendant is filing this Notice of Removal

   in the federal district court for the district within which the state court Complaint was

   filed.




                                             5
           Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 6 of 7




   27. Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court for the

       District of New Hampshire, as the Complaint in this action was filed in the Superior

       Court of New Hampshire, Hillsborough County, Northern District.

   28. Defendant will give written notice of the filing of this Notice of Removal to all other

       parties and will file a copy of this Notice of Removal with the Clerk of the New

       Hampshire Superior Court for Hillsborough County, Northern District, as required by 28

       U.S.C. § 1446(d).

   29. In removing this action, Defendant does not intend to waive any rights or defenses to

       which it is otherwise entitled under the Federal Rules of Civil Procedure or applicable

       law.

   30. Based upon the record submitted with this notice, this Court has jurisdiction over

       Plaintiff’s claims and the Complaint is properly removed to this Court.

WHEREFORE, Defendant Dollar Tree Stores, Inc. respectfully requests that this action proceed

in the United States District Court for the District of New Hampshire, as an action properly

removed from state court.




                                                6
             Case 1:21-cv-00202-LM Document 1 Filed 03/05/21 Page 7 of 7




                                                              Respectfully submitted,
                                                              Defendant,
                                                              DOLLAR TREE STORES, INC.
                                                              By its attorneys,


                                                                     /s/ Matthew J. Lynch
                                                              Christopher G. Betke, N.H. Bar No. 18510
                                                              Andrew R. Ferguson, N.H. Bar No. 266197
                                                              Matthew J. Lynch, N.H. Bar No. 21184
                                                              Coughlin Betke LLP
                                                              175 Federal Street
                                                              Boston, MA 02110
                                                              (617) 988-8050
                                                              cbetke@coughlinbetke.com
                                                              aferguson@coughlinbetke.com
                                                              mlynch@coughlinbetke.com




                                         CERTIFICATE OF SERVICE

         I, Matthew J. Lynch, hereby certify that on March 5, 2021, I served a copy of this document upon all
counsel of record via the court’s electronic filing system and via e-mail to:

Ray Raimo, Esq.
Raimo & Gallagher, PC
62 Stark Street
Manchester, NH 03101
ray@raimogallagher.com



                                                     /s/ Matthew J. Lynch
                                                     Matthew J. Lynch, Esq.




                                                         7
